377 U.S. 158 (1964)
CLINTON
v.
VIRGINIA.
No. 294.
Supreme Court of United States.
Argued April 27, 1964.
Decided May 4, 1964.
CERTIORARI TO THE SUPREME COURT OF APPEALS OF VIRGINIA.
Calvin H. Childress argued the cause and filed a brief for petitioner.
D. Gardiner Tyler, Assistant Attorney General of Virginia, argued the cause for respondent. With him on the briefs was Robert Y. Button, Attorney General of Virginia.
PER CURIAM.
The motion to strike the supplemental brief on behalf of the respondent is denied. The judgment is reversed. Silverman v. United States, 365 U.S. 505; Ker v. California, 374 U.S. 23.
MR. JUSTICE CLARK, concurring:
Since the Court finds that the "spiked" mike used by the police officers penetrated petitioner's premises sufficiently to be an actual trespass thereof, I join in the judgment.
MR. JUSTICE WHITE dissents.